Citation Nr: 1600746	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran testified at a videoconference hearing before the Board in September 2014.  A transcript of that hearing has been associated with the record.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right knee disability was most recently denied in a June 1995 Board decision; the Veteran did not appeal the issue to the Court of Appeals for Veterans Claims.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a right knee disability has been received since the June 1995 Board decision.



CONCLUSIONS OF LAW

1.  The June 1995 Board decision is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1995), currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).  

2.  New and material evidence has been received since the June 1995 denial of service connection for a right knee disability to reopen the claim.  38 U.S.C.A. §§ 1110, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening entitlement to service connection for a right knee disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding that issue.

The Veteran seeks to reopen a claim of entitlement to service connection for a right knee disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for a right knee disability was originally denied in July 1992.  The Veteran filed a timely notice of disagreement regarding that decision, a statement of the case was issued, and a timely substantive appeal was filed.  The Board then denied service connection for a right knee disability in a June 1995 decision, which is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1995), currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final decision in June 1995, VA has received additional evidence, including an August 2014 private treatment record stating that it is more likely than not that the initial symptoms, which began in the 1960s, were related to his activities with the military and that the subsequent treatments including the most recent knee replacement surgery stemmed from the initial injury.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a right knee disability.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a right knee disability is reopened.


REMAND

The Board notes that the record contains conflicting medical opinions regarding the Veteran's right knee disability.  In a January 2013 private treatment record, the examiner noted that the problem most likely started in the 1960s while he was in active duty in the military and that eventually he required total knee arthroplasty in 2012, which can be related back to his original injuries during active duty in the 1960s and 1970s.  An August 2014 private treatment record notes that it is more likely than not that the initial symptoms, which began in the 1960s, were related to his activities with the military and that the subsequent treatments including the most recent knee replacement surgery stemmed from the initial injury.  The Board notes, however, that these examiners did not address the Veteran's multiple clinically normal examinations of the knee subsequent to the in-service injury.  
The VA examiner in June 2012 noted the Veteran's in-service injuries.  The examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury as the veteran was treated twice during military service for ligamentous injury to the right knee, not a meniscus injury, and the separation physical showed no knee condition was present.  He also found that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The Board finds this examination to be inadequate as the VA examiner did not address the issue of aggravation.  

As both the private and VA examiners did not provide an adequate medical opinion, the Board finds that a new VA examination and nexus opinion is necessary to determine the etiology of the Veteran's right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his right knee disability.  The claims file must be provided to the examiner in conjunction with the examination and all necessary tests should be conducted.  The examiner should review the claims file, specifically the Veteran's service treatment records, the January 2013 private treatment record, the August 2014 private treatment record, and the Veteran's lay statements.  The examiner should then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee disability began in service, was caused by service, or is otherwise related to service, including any in-service injuries?  The examiner should specifically note the Veteran's injury during service and his restricted profile.  

b.)  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability is caused or aggravated by the Veteran's service-connected left knee or low back disabilities directly or through an altered gait or other symptom of those service-connected disabilities?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for any opinion offered should be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if the claim may be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




